Case 7:17-cv-00799-VB Document 110 Filed 02/25/20 Page 1 of1

 

BELOWICH JOANNA SANDOLO
SZWALS HLLP Counsel

D.
Attorneys at Law APPLICATION GRANTE

Defendant-intervenors' remaining claims (Counterclaims | and Ill of their
answer) are dismissed without prejudice. Fed. R. Civ. P. 41(a)(2).

Nf

Vincent L. Briccetti, U.S.D.J.
February 26, 2020

 

 

 

 

Via ECF

Hon, Vincent L. Briccetti
United States Courthouse

~ 300 Quarropas Street, Room 630
White Plains, New York 10601

Re: Courchevel 1850 LLC v, Espinosa, et al. | Ve [ Ww
Case No. 7:17-cv-00799-VB

 
 

Dear Judge Briccetti:

We are counsel for Defendant-Intervenors 4 Lafayette Realty LLC and Wisdom Equities
LLC (“Defendant-Intervenors”) in connection w\th the above-referenced action.

Pursuant to the Court’s Opinion and Ordei, dated February 10, 2020 and entered February
11, 2020, we write to advise the that Court DefenWant-Intervenors do not intend to proceed with
their remaining Counterclaims for fraudulent inducement and breach of the covenant of good faith
and fair dealing at this time. Defendant-Intervenors respectfully request that the same be
discontinued without prejudice.

 

Defendant-Intervenors reserve all further rights and remedies.
We appreciate the Court’s continued attention|\to this matter.

Respectfully itted, ~

&

Joanna Sandolo.

cc: Counsel for all parties via ECF
